DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "and the connection region" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 4-9, and 16-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hawk et al. (US Pub. 2014/0131854 A1).
In re claim 1, Hawk et al. shows (fig. 5) a microelectronic die (105,110) comprising: a high density interconnect (120b) located adjacent to a first edge on a first surface, the high density interconnect having a first bump pitch, the high density interconnect bump pitch sized to connect to an interconnecting bridge (125); and a connection region (115)  located adjacent to a second edge on the first surface, the connection region having a second bump pitch, wherein the second bump pitch is a direct chip attach (DCA) pitch sized to attach to a circuit board (510).
In re claims 2 and 4-9, Hawk et al. shows (fig. 5;[0015]) the remaining elements of the claims including the first bump pitch is from about 30 um to about 90 um. The connection region includes power connections or includes input/output connections. The die is a System: On Chip (SOC) die or a memory die. The first bump pitch is less than the second bump pitch.

In re claim 16, Hawk et al. shows (fig. 5) a microelectronic die (105, 110) comprising: a high density interconnect (120)  located adjacent to a first edge on a first surface, the high density interconnect having a first bump pitch, the high density interconnect bump pitch sized to connect to an interconnecting bridge (125); and a connection region (120) on the first surface, the connection region having a second bump pitch, wherein the second bump pitch is a direct chip attach (DCA) pitch sized to attach to a circuit board (510).
In re claims 17-19, Hawk et al. shows (fig. 5;[0015]) the remaining elements of the claims including wherein the second bump pitch is located adjacent to a second edge on the first surface of the die. The connection region includes power connections or input/output connections.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 would be allowable if rewritten to correct the 35 USC 112 issues as stated in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Braunisch (US Pub. 2020/0327424 A1), Cunningham (US Pub. 2009/0089466 A1), and Zingher (US Pub. 2007/0023921) disclose various elements of the claims. The references disclose course pitch connections for attachment to a substrate or PCB and fine pitch connections for attachment to an interconnection bridge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815